Citation Nr: 0311218	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-47 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

Entitlement to service connection for coronary artery disease 
(CAD).

Entitlement to a total rating based on convalescence 
following surgery for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30 (2002).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1964 to May 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1994 and later RO rating decisions that granted 
service connection for PTSD (post-traumatic stress disorder) 
and assigned a 30 percent evaluation, and denied an effective 
date earlier than June 21, 1993, for service connection for 
this disorder.  A May 1997 Board decision denied the claim 
for an effective date earlier than June 21, 1993, for PTSD, 
and remanded the issue of entitlement to an increased 
evaluation for PTSD to the RO for additional development.

A July 1997 RO rating decision denied a total rating for 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30, and the 
veteran appealed this determination.  A July 1998 RO rating 
decision denied secondary service connection for CAD, and the 
veteran appealed this determination.  In a July 1999 
decision, the Board denied the appeal for an increased 
evaluation for PTSD.  At that time, the Board remanded the 
issues of entitlement to secondary service connection for CAD 
and entitlement to a total rating for convalescence following 
surgery for a service-connected disability under 38 C.F.R. 
§ 4.30 to the RO for readjudication with an "inextricably 
intertwined" claim for service connection for CAD and 
hypertension due to cigarette smoking that began in service.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

An October 1999 RO rating decision denied service connection 
for CAD and hypertension secondary to smoking.  A January 
2002 RO rating decision granted service connection for 
diabetes mellitus, and a January 2003 RO rating decision 
granted service connection for CAD secondary to diabetes 
mellitus.


REMAND

The October 1999 RO rating decision denied service connection 
for CAD and hypertension secondary to smoking under the 
regulations, effective as of June 1998, based on a claim 
received in August 1998.  A review of the record shows that 
the veteran claimed secondary service connection for 
residuals of cigarette smoking in correspondence received in 
December 1997.  Under the circumstances, his claims for 
service connection for CAD and hypertension secondary to 
cigarette smoking that began in service should be adjudicated 
under the regulatory criteria in effect prior to June 1998, 
in accordance with holdings of the VA General Counsel.  
VAOPGCPREC 2-93 and VAOPGCPREC 19-97.  As noted above, the 
claim for secondary service connection for CAD is 
"inextricably intertwined" with the claims being considered 
in this appeal.

The report of the veteran's VA examination in June 2002 shows 
the diagnosis of essential hypertension most likely related 
to diabetes.  This evidence raises the claim of secondary 
service connection for hypertension due to diabetes mellitus 
that is "inextricably intertwined" with the claim for 
secondary service connection for hypertension, and those 
claims should be adjudicated simultaneously.  EF v. 
Derwinski, 1 Vet. App. 324 (1991); Harris, 1 Vet. App. 180.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the claims 
for service connection for CAD and 
hypertension, including secondary service 
connection for hypertension due to 
diabetes mellitus, due to cigarette 
smoking based on the regulatory criteria 
in effect prior to June 1998.  The 
veteran should be notified of the 
determinations and of his right to 
appeal.

2.  After the above action, the RO should 
review the claims for service connection 
for CAD and entitlement to a total rating 
for convalescence following surgery for a 
service-connected disability under 
38 C.F.R. § 4.30.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




